                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Labrone Carlos Harris,
                                                           Civil Action No. 18cv274-MMA(RBM)
                                          Petitioner,


                          v.
                                                             JUDGMENT IN A CIVIL CASE
Scott Kernan, Secretary of the California
Department of Corrections and Rehabilitation,

                                        Respondent.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
 The Court finds that Judge Montenegro has issued an accurate Report and well-reasoned
recommendation that the Petition be denied. The Court adopts the Report and Recommendation in its
entirety. The Court denies the Petition with prejudice.




Date:          2/11/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
